Title: From John Adams to Edmund Jenings, 14 July 1780
From: Adams, John
To: Jenings, Edmund


     
      My dear sir
      
       July 14 1780
      
     
     Have just received yours of the 9th and I thank you.
     Waynes Agreement is thus explained. Gen. Arnold—Com. Jones, and many other officers of the American Army and Navy, have all along made it a maxim that the whiggish young Gentlemen ought to convert the Tory young Ladies. Accordingly the genteelest Part of the officers of Boston and Philadelphia used to keep up an Acquaintance with several families which were suspected of disaffection, and used to hear the Tory Girls sputter Saucy things against Congress &c. This always gave offence to the stanch, and I suppose, that Wayne and Lee are about to put an End to it.
     The consumed Charlestown is that which Burgoine burnt, near Boston.
     I dont expect to get a Reputation as a Writer, by the things I send you—I dont care a farthing about the Composition, but it has a good Effect here, to see such Things in the English Papers. But it has more Effect in America. Our Countrymen delight above all Things in these minute Investigations and are infinitely greedy after every thing of the Kind in the English Papers. They knock down Toryism with it. Our American People must have constantly something to think upon and talk about.
     It will have some little Effect perhaps in England, tho not much. When it is too late they will recollect, some of these Things. I have never deceived the King, Ministry, nor People of England, nor their Governors, nor other servants in America. I have told them constantly these twenty Years, what would be the Consequences, of their unjust designs against America. And as if an Angel from Heaven had revealed to me, the secrets of futurity, my Predictions have been literally accomplished. I look back with astonishment and recollect, what I have said and wrote, which has been printed thro this Period, and compare it with the Events that have followed. One thing I confess I did not foresee, untill it was told me by a great Minister 18 months ago, the Union of the Northern Powers in our favour. This has been more favourable than I ever expected.
     It is not, my friend that I have more Sagacity than any other, but because I was let into the secret of Affairs, earlier in Life than any others, by Such great Characters as Otis Thatcher and Mayhew, names that perhaps you little know. I wish I could find time to draw you their Pictures, and write their History. I dont know where to find greater or better Men, or Men who ever meant and wished better to G. Britain. But they all see deep enough into the system of Things and the Character of the K. and his Councillors and the Temper of the nation, to fear, that they would bring this Judgment upon themselves. They dreaded it, and all fell Sacrifices to it, as it is not impossible that I may do, after them. But come what will I must do my duty.
     I have written to you a great deal of vain idle stuff, which you will not expose. A Stranger in Europe, to every body, I thought it necessary to say things to you, which I am not much addicted to saying, and which I never say in Europe to any body else. I should be obliged to you if you would keep the Letters together, or burn them, that they may not fall into improper Hands.
    